           Case 1:20-cv-08460-PAE-JLC Document 7 Filed 10/14/20 Page 1 of 3




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K


 M A D E LI N E W A S HI N G T O N ,

                                                         Pl ai ntiff,                              2 0 Ci v. 8 4 6 0 ( P A E) (J L C)
                                   - v-
                                                                                                                 OR DER
 A N D R E W S A U L, A cti n g C o m missi o n er of S o ci al S e c urit y ,

                                                         D ef e n d a nt.


P A U L A. E N G E L M A Y E R , Distri ct J u d g e:

           I n a s e p ar at e Or d er, t his c as e h as b e e n r ef err e d t o o n e of t h e C o urt’s M a gistr at e J u d g es

f or a R e p ort a n d R e c o m m e n d ati o n.       M a gistr at e J u d g es ar e j u d g es s el e ct e d b y t h e Distri ct J u d g es

t o s er v e f or t er ms of ei g ht ye ars.       M a gistr at e J u d g es ar e hi g hl y q u alifi e d a n d v er y e x p eri e n c e d.

           Y o u h a v e a n o pti o n t o a gr e e t o h a vi n g t h e M a gistr at e J u d g e t o w h o m y o ur c as e h as b e e n

r ef err e d— M a gistr at e J u d g e C ott —d e ci d e y o ur c as e i nst e a d of r e c o m m e n di n g a d e cisi o n t o t h e

Distri ct C o urt J u d g e, w h o w o ul d t h e n r e vi e w t h e R e p ort a n d R e c o m m e n d ati o n a n d a d dr ess a n y

o bj e cti o ns t o it.

           If y o u c o ns e nt t o h a vi n g t h e M a gistr at e J u d g e d e ci d e y o ur c as e, t h e M a gistr at e J u d g e

r e pl a c es t he Distri ct J u d g e, t h er e b y s p e e di n g u p t h e r es ol uti o n of t h e c as e ( b e c a us e o nl y o n e

j u d g e i nst e a d of t w o will b e i n v ol v e d i n y o ur c as e). A n y a p p e al fr o m a M a gistr at e J u d g e’s

d e cisi o n f oll o wi n g c o ns e nt is dir e ctl y t o t h e U nit e d St at es C o urt of A p p e als f or t h e S e c o n d

Cir c uit i n t h e s a m e w a y t h at a n a p p e al fr o m a Distri ct J u d g e’s d e cisi o n w o ul d b e t a k e n. If y o u

d o n ot c o ns e nt t o h a vi n g t h e M a gistr at e J u d g e d e ci d e y o ur c as e, t h e n t h e M a gistr at e J u d g e will

iss u e a R e p ort a n d R e c o m m e n d ati o n a n d t h e Distri ct J u d g e will c o nsi d er a n y o bj e cti o ns eit h er

p art y h as t o t h e R e p ort a n d R e c o m m e n d ati o n b ef or e a fi n al j u d g m e nt is e nt er e d i n y o ur c as e.



                                                                        1
             Case 1:20-cv-08460-PAE-JLC Document 7 Filed 10/14/20 Page 2 of 3




             B ot h y o u a n d t h e C o m missi o n er of S o ci al S e c urit y m ust c o ns e nt i n or d er f or t h e

M a gistr at e J u d g e t o d e ci d e y o ur c as e. If y o u d o n ot c o ns e nt, t h er e will b e n o a d v ers e

c o ns e q u e n c es. If y o u wis h t o c o ns e nt, pl e as e si g n t h e e n cl os e d f or m a n d m ail or h a n d d eli v er it

t o Lis a A h e ar n, Ci vil Cl er k’s Offi c e, Offi c e of t h e U nit e d St at es Att or n e y f or t h e S o ut h er n

Distri ct of N e w Y or k, 8 6 C h a m b ers Str e et - T hir d Fl o or, N e w Y or k, N e w Y or k 1 0 0 0 7. T h e

U nit e d St at es Att or n e y’s Offi c e will arr a n g e t o h a v e t h e c o ns e nt f or m s i g n e d b y t h e Distri ct

J u d g e.



             S O O R D E R E D.


                                                                            PaJA.�
                                                                           __________________________________
                                                                           P a ul A. E n g el m a y er
                                                                          U nit e d St at es Distri ct J u d g e
D at e d:      O ct o b er 1 4, 2 0 2 0
             N e w Y or k, N e w Y or k




                                                                    2
                              Case 1:20-cv-08460-PAE-JLC Document 7 Filed 10/14/20 Page 3 of 3
A O 8 5 ( R e v. 0 2/ 1 7) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D              ST        ATES              D     I S T RI C T C O U R T
                                                                                                            f or t h e
                                                                                _ _ _ _ _ _ _ _ _ _ Distri ct of _ _ _ _ _ _ _ _ _ _

                                                                                                                 )
                                               Pl ai ntiff                                                       )
                                                   v.                                                            )       Ci vil A cti o n N o.
                                                                                                                 )
                                             D ef e n d a nt                                                     )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

             N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct
all pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g me nt
m a y t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e
m a y e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


          Pri nt e d n a m es of p arti es a n d att or n e ys                                                Si g n at ur es of p arti es or att or n e ys                        D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                            Distri ct J u d g e’s si g n at ur e



                                                                                                                                                 Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt
             Print                                      S a v e AAs...
                                                        Save      s...                                                                                                             R e s et
                                                                                                                                                                                   Reset
